       Case 1:19-cv-01646-JPO-BCM Document 60 Filed 10/18/19 Page 1 of 2




                                          October 18, 2019

Via Electronic Court Filing System
Hon. Barbara Moses, U.S.M.J
United States District Court
Southern District Of New York
500 Pearl Street
New York, NY 10007

       Re:     Jocelyn Pettenato et al. v. Beacon Health Options, Inc. et al.,
               Case No. 1:19-cv-1646 JPO-BCM

Dear Magistrate Judge Moses:

         Pursuant to this Court’s July 8, 2019 Order (ECF No. 59), the Parties jointly submit this
letter “addressing (a) whether and to what extent the parties continue to disagree concerning
defendants’ production of documents and communications related to licenses, accreditation, and/or
certifications held by defendants, and (b) whether and to what extent the parties continue to disagree
concerning defendants’ preservation obligations with regard to electronically stored information.”

       A. Defendants’ documents relating to accreditation, etc.

       Defendants have agreed to produce accreditation guides for case management employees.
Defendants continue to investigate what communications, including audits and reports, exist
between them and accreditation agencies (including URAC and NCQA), and the Parties propose
they provide the Court with a supplemental joint report on or before October 29, 2019.

       B. Defendants’ Preservation Obligations for ESI

        The only issue that remains in dispute over Defendants’ preservation of certain ESI is
Plaintiffs’ request that Defendants preserve VPN logs. The Parties are continuing to confer on this
issue, and the Parties propose they provide the Court a supplemental joint report on or before
October 29, 2019.
      Case 1:19-cv-01646-JPO-BCM Document 60 Filed 10/18/19 Page 2 of 2



                                      Sincerely,


/s/ Maureen A. Salas                         /s/ Hillary J. Massey
Douglas M. Werman                            Barry J. Miller
Maureen A. Salas                             Hillary J. Massey
WERMAN SALAS P.C.                            Seyfarth Shaw LLP
77 West Washington, Suite 1402               2 Seaport Lane #300
Chicago, Illinois 60602                      Boston, MA 02210
Tel: (312) 419-1008                          bmiller@seyfarth.com
dwerman@flsalaw.com                          hmassey@seyfarth.com
msalas@flsalaw.com
                                             Maria Papasevastos
Ravi Sattiraju                               Seyfarth Shaw LLP
THE SATTIRAJU LAW FIRM, P.C.                 620 Eight Avenue, 32nd Floor
116 Village Blvd., Suite 200                 New York, NY 10018
Princeton, NJ 08540                          mpapasevastos@seyfarth.com
(609) 799-1266
rsattiraju@sattirajulawfirm.com              Attorneys for Defendants

Travis M. Hedgpeth
The Hedgpeth Law Firm, PC
3050 Post Oak Blvd., Suite 510
Houston, Texas 77056
Tel: (512) 417-5716
travis@hedgpethlaw.com

Jack Siegel
SIEGEL LAW GROUP PLLC
2820 McKinnon, Suite 5009
Dallas, Texas 75201
(214) 790-4454
jack@siegellawgroup.biz

Attorneys for Plaintiffs and Others
Similarly Situated




                                         2
